DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election without traverse of the combination of SNORD115-15, SNORD115-11, SNORD115-117, and SMYD3 in the reply filed on September 10, 2021 is acknowledged. 
Claims 28-33 are currently pending.
Claims 28-33 have been examined to the extent that the claims read on the elected DMRs (SNORD115-15, SNORD115-11, SNORD115-117, and SMYD3). The additionally recited DMRs have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Objections
3.	Claims 28 and 29 recite methods comprising the step of “analyzing DNA methylation status”.  The claims further recite “wherein determining a methylation status comprises determining the methylation at DMRs”.  So that it is clear that the “wherein” clause is modifying the “analyzing” step this objection could be overcome by amending the “wherein” clause to recite “wherein analyzing a DNA methylation status comprises determining the methylation at DMRs”. 
	Claim 30 recites “wherein the methylation status is performed by one or more techniques”.  The word “performed” seems misplaced.  This objection could be overcome by 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims state that a methylation pattern that is different from the pattern found in a sample not associated with ASD is indicative of the risk of ASD in the offspring/subject. Thus the claims recite a correlation between methylation patterns and ASD. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
Additionally the instant claims recite an abstract idea.  The claims recite a step of “analyzing” a DNA methylation status in a sample, wherein determining a methylation status comprises determining methylation at DMRs  (clms 28 and 29). Here the claims do not clearly require performing any wet laboratory steps.  The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may “analyze” the DNA 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Claims 28 and 29 do not recite any steps/elements in addition to the judicial exceptions and therefore do not provide integration. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The claims that  recite the techniques are not 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Claims 28 and 29 do not recite any steps/elements in addition to the judicial exceptions and therefore do not provide an inventive concept. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The claims which recite the different techniques do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The teachings in the specification demonstrate the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0046] While the present invention exemplifies the CHARM assay for detection of methylation, in fact numerous methods for analyzing methylation status (hypomethylation or hypermethylation) may be utilized. In various embodiments, the determining of methylation status in the methods of the invention is performed by one or more techniques selected from the group consisting of a nucleic acid amplification, polymerase chain reaction (PCR), methylation specific PCR, bisulfite pyrosequenceing, single-strand conformation polymorphism (SSCP) analysis, restriction analysis, microarray technology, and proteomics. As illustrated in the Examples herein, analysis of methylation can be performed by bisulfite genomic sequencing. Bisulfite treatment modifies DNA converting unmethylated, but not methylated, cytosines to uracil. Bisulfite treatment can be carried out using the METHYLEASY.TM. bisulfite modification kit (Human Genetic Signatures). 

[0050] PCR products can be purified using the QIAEX II.TM. gel extraction kit (Qiagen) and directly sequenced with an ABI Prism 377 DNA.TM. sequencer using the BigDye.TM. Terminator Cycle Sequencing kit following the manufacturer's protocol (PE Applied Biosystems, Foster City, Calif).

[0054] Also methyl light (Trinh et al., Methods 25(4):456-62 (2001), incorporated herein in its entirety by reference), Methyl Heavy (Epigenomics, Berlin, Germany), or SNuPE (single nucleotide primer extension) (see e.g., Watson et al., Genet Res. 75(3):26974 (2000)) can be used in the methods of the present invention related to identifying altered methylation of DMRs. 

[0055] Other methods are known in the art for determining methylation status of a DMR, including, but not limited to, array-based methylation analysis and Southern blot analysis. Additionally, as mentioned above, methyl light, methyl heavy, and array-based methylation analysis can be performed, by using bisulfate treated DNA that is then PCR-amplified, against microarrays of oligonucleotide target sequences with the various forms corresponding to unmethylated and methylated DNA. 


For example Jenkins (PLOS Genetics July 2014 Vol 10 Issue 7 e1004458 pages 1-13) teaches that they investigated the impact of aging on DNA methylation in mature human sperm.  Using a methylation array approach they evaluated changes to sperm methylation patterns in 17 fertile donors by comparing the sperm methylome of 2 sample collected from each individual 9-19 years apart.  They identified 139 regions that are significantly and consistently hypomethylated with age and 8 regions that are significantly hypermethylated with age (see abstract). 
Additionally Irizarry (Genome Research 2008 Vol 18 pages 780-790) teaches they found that with an original array design strategy using tiling arrays and statistical procedures that average information from neighboring genomic locations, much improved specificity and sensitivity could be achieved, e.g., ∼100% sensitivity at 90% specificity with McrBC. They termed this approach “comprehensive high-throughput arrays for relative methylation” (CHARM). While this approach was applied to McrBC analysis, the array design and computational algorithms are fractionation method-independent and make this a simple, general, relatively inexpensive tool suitable for genome-wide analysis, and in which individual samples can be assayed reliably at very high density, allowing locus-level genome-wide epigenetic discrimination of individuals, not just groups of samples. Furthermore, unlike the other approaches, CHARM is highly quantitative, a substantial advantage in application to the study of human disease.
e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 28, 30, 31, and 33 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining risk of autism spectrum disorder in an offspring subject, yet the method only requires an active process step of “analyzing” a DNA methylation status.   Thus it is not clear if applicant intends to cover only a method of “analyzing” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the "wherein" clause Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. This rejection could be overcome by amending the claims to recite an active process step of determining the risk of ASD. 
Regarding Claims 29-33 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining whether a subject has or is at risk of autism spectrum disorder, yet the method only requires an active process step of “analyzing” a DNA methylation status.   Thus it is not clear if applicant intends to cover only a method of “analyzing” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the "wherein" clause Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or 


Claim Rejections - 35 USC § 112 1st paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention

Claim 28 recites a step of analyzing DNA methylation status in a sample containing sperm from a prospective parent. Claim 29 recites a step of analyzing DNA  methylation status in a DNA sample of a subject. While claim 28 is limited to sperm samples, claim 29 broadly encompasses ANY type of sample (i.e., blood, brain, sperm, urine, saliva etc.). 
The claims state that analyzing the DNA methylation status comprises determining the methylation at differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and are associated with ASD by their nucleotide sequences.  
The claims state that a methylation pattern that is different from the pattern found in a sample not associated with ASD in indicative of a risk of ASD in the offspring/subject.  The claims broadly encompass determining the subject has a risk of ASD when SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are hypermethylated or hypomethylated in the sample in comparison to the sample that is not associated with ASD. 
The nature of the invention requires a reliable correlation between the methylation status of the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and ASD. 
Teachings in the Specification and Examples
The specification (para 0076) teaches that genome wide DNA methylation was examined in paternal semen bio samples obtained from an ASD enriched-risk pregnancy cohort, the Early TM (450 k) BeadChipTM platform (~485,000 CpG sites). Associated regions were also examined in an independent sample of postmortem human brain ASD and control samples for which Illumina 450TM DNA methylation data were available. 
 The specification (para 0111) teaches that 2605 candidate DMRs were identified in paternal sperm associated with child AOSI score at 12 months, and after permutation analysis, the top 193 DMRs had genome-wide p<0.05. The top 10 ranked DMRs are shown in Table 2. The top four regions where DNAm associates linearly (genome-wide p=0.001) with AOSI score were highlighted in FIG. 1, with the average DNAm across the DMR shown in each inset. FIG. 1a shows hypomethylation with increased AOSI score on chromosome 15 overlapping SNORDI15-15 where the highest quartile of AOSI scores (>10) corresponded to 27.4% average sperm methylation compared with 46.9% average methylation for the lowest quartile (<3). Similarly, FIGS. 1b and 1c show hypomethylation with increased AOSI scores on chromosome 15 covering SNORD115-11 and SNORD 115-1 7, respectively, with differences in regional average methylation between the highest and lowest AOSI quartiles of 19.7% and 22.6%, respectively. FIG. 1d illustrates hypermethylation with increased AOSI scores on chromosome 1 overlapping SMYD3, with 68.9% average methylation for the highest AOSI score quartile compared to 47.3% average methylation of the lowest quartile. 

Figure 5 sets forth Table 2 relating to candidate DMRs associated with 12 month total AOSI score, an indicator of autism risk.  

    PNG
    media_image1.png
    244
    859
    media_image1.png
    Greyscale

It is noted that Table 2 appears to disclose the location of the DMRs.  For example, the SMYD3 DMR appears to start at 246058026 on chromosome 1 and end at 246059550 on chromosome 1. 
State of the Art and the Unpredictability of the Art

The claims require determining the methylation status of differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and are associated with ASD by their nucleotide sequences. It is noted that GenBank teaches that SNORD115-11 is a 81bp sequence located on chromosome 15 at positions 25189414-25189495 of NC_000015.10.  

    PNG
    media_image2.png
    553
    1195
    media_image2.png
    Greyscale

The specification (Table 2) teaches that a 3,314 bp region of chromosome 15 covering SNORD115-11 is hypomethylated in subject with ASD compared to subjects without ASD.  It is highly unpredictable if one looked only at the methylation status of the 81bp sequence of SNORD115-11 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, it appears that the entire 3,314 bp region must be analyzed.   

    PNG
    media_image3.png
    630
    1200
    media_image3.png
    Greyscale

The specification (Table 2) teaches that a 1,524 bp region of chromosome 1 inside an undisclosed intron of SMYD3 is hypermethylated in subjects with ASD compared to subjects without ASD.  It is highly unpredictable if one looked at the methylation status of any portion of SMYD3 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, the claims are only enabled for determining a risk for ASD based on the methylation status of the 1,524 bp region of SMYD3 taught in Table 2. 
 The claims state that analyzing the DNA methylation status comprises determining the methylation at differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  As discussed above the claims broadly encompass determining the subject has a risk of ASD when SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are hypermethylated or hypomethylated in the sample in comparison to the sample that is not associated with ASD. However this is not hypomethylation of SNORD115-15, SNORD115-11, SNORD115-17 is associated with an increased AOSI score and hypermethylation of SMYD3 is associated with an increased AOSI score. 
Additionally it is highly unpredictable if the results obtained using sperm samples could be extrapolated ANY type of sample (i.e., blood, brain, urine, saliva etc.).  The specification itself teaches that this is unpredictable.  In particular the specification (para 0113) teaches that only a small number of the DMRs were positively associated with both AOSI score in semen and in ASD brains.  Further Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) teaches that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million CpG sites on chromosomes 6, 20 and 22 in 12 different tissues. Approximately 22% of the investigated amplicons were tDMRs and their average absolute methylation levels differed by up to 20% between tissues (or up to 15% if only somatic tissues are compared).” (p. 1, col. 1). In the absence of evidence to the contrary, it is highly unpredictable if SNORD115-15, SNORD115-11, and SNORD115-17 will be hypomethylated in non-sperm samples obtained from subjects with ASD and SMYD3 will be hypermethylated in non-sperm samples obtained from subjects with  ASD. 
Further it is unpredictable as to whether the results obtained in human individuals could be extrapolated to non-human individuals. Knowledge that particular regions are differentially 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the risk of ASD by detecting the methylation status of DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3. 
 In order to practice the claimed invention one of skill in the art would first have to identify which nucleotide regions located in proximity to SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are differentially methylated between subjects with ASD and subjects without ASD. Then additional experimentation would need to be conducted to determine if the identified differentially methylated regions are hypermethylated/hypomethylated in a representative number of different sample types obtained from subjects with ASD in comparison to subjects without ASD.  Then more testing would be needed to determine if the results found in human subjects could be extrapolated to non-human subjects.   The specification has merely provided an invitation for further experimentation. 
Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (PLOS Genetics July 2014 Vol 10 Issue 7 e1004458 pages 1-13).  
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of "a method for determining risk of ASD in an offspring” in claim 28 and “a method for determining whether a subject has or is at risk of having ASD” in claim 29 merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 28 and 29 Jenkins teaches that they investigated the impact of aging on DNA methylation in mature human sperm.  Using a methylation array approach they evaluated changes to sperm methylation patterns in 17 fertile donors by comparing the sperm methylome of 2 samples collected from each individual 9-19 years apart.  They identified 139 regions that are significantly and consistently hypomethylated with age and 8 regions that are significantly hypermethylated with age (see abstract). Jenkins teaches that the methylation status was determined using Illumina’s Infinium Human Methylation 450K array (page 2). It is a property 
Regarding Claim 30 Jenkins teaches that the methylation status was determined using Illumina’s Infinium Human Methylation 450K array (page 2). Thus Jenkins teaches the use of bead microarray technology. 
Claim 32 recites “wherein the risk is assessed as a score”.  This limitation modifies the “risk” mentioned in the preamble of claim 29 and the “risk” mentioned in the “wherein” clause of claim 29.  As discussed above neither the preamble nor the wherein clause limit the scope of the claims. 
   Regarding Claim 33 Jenkins teaches that they identified 139 regions that are significantly and consistently hypomethylated with age and 8 regions that are significantly hypermethylated with age (see abstract). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (PLOS Genetics July 2014 Vol 10 Issue 7 e1004458 pages 1-13) in view of Irizarry (Genome Research 2008 Vol 18 pages 780-790).
The teachings of Jenkins are presented above. 
Jenkins does not teach a method of determining the methylation status of a sample by performing comprehensive high-through array-based relative methylation (CHARM) analysis on a sample of labeled, digested genomic DNA.
However Irizarry teaches they found that with an original array design strategy using tiling arrays and statistical procedures that average information from neighboring genomic locations, much improved specificity and sensitivity could be achieved, e.g., ∼100% sensitivity at 90% specificity with McrBC. They termed this approach “comprehensive high-throughput arrays for relative methylation” (CHARM). While this approach was applied to McrBC analysis, the array design and computational algorithms are fractionation method-independent and make this a simple, general, relatively inexpensive tool suitable for genome-wide analysis, and in which individual samples can be assayed reliably at very high density, allowing locus-level genome-wide epigenetic discrimination of individuals, not just groups of samples. Furthermore, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Jenkins by using CHARM to determine the methylation status of a sample as suggested by Irizarry.  One of skill in the art would have been motivated to use CHARM to obtain the benefits disclosed by Irizarry of improving specificity and sensitivity.  Further Irizarry teaches that the method is a simple, general, relatively inexpensive tool suitable for genome-wide analysis, and in which individual samples can be assayed reliably at very high density, allowing locus-level genome-wide epigenetic discrimination of individuals, not just groups of samples.

Improper Markush Group Rejection
10. 	Claims 28-33 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class 
	The Markush grouping of the DMRs that reside on one or more of SNORD115-15, SNORD115-11, SNORD115-17, SMYD3, MUC17, RBM19, FAM13A, GRP125, WDR1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 

Herein, the recited alternative species do not share a single structural similarity, as each DMR has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the DMRs comprise nucleotides. The fact that the DMRs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being associated with autism. Accordingly, while the different DMRs are asserted to have the property of being associated with autism, they do not share a substantial structural similarity essential to this activity.
Further, the recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that DMRs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited DMRs possess the common property of being associated with autism.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634